DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the 371 national stage entry application, as amended by the preliminary amendment filed concurrently on 27 October 2020.  As directed by the amendment: claims 3, 5-7, 9, 10, 12-15, 18, and 20-24 have been amended, claims 4, 8, 11, 16 & 19 have been cancelled, and no claims have been added.  Thus, claims 1-3, 5-7, 9, 10, 12-15, 17, 18 & 20-25 are presently pending in this application.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention, in several aspects. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Election 1: Form of Connecting Members
The application contains claims directed to more than one species of connecting members. The species are as follows: 
Species I (figs. 1a-1d), directed to embodiments comprising axially extending connecting members which are arranged radially, and formed as membrane sheet portions. 
Species II (figs. 2a-2b), directed to embodiments comprising axially extending connecting members which are arranged in a trapezoidal fashion, and may be formed from a single sheet of membrane material running in a zig-zag fashion. 
Species III (fig. 4a), directed to embodiments comprising circumferentially extending connecting members formed as membrane sheet portions.
It is further noted that the disclosure appears to indicate further species (e.g. “the connecting members may be a plurality of cords or wires”, pg. 4, lines 8-10), however, the application does not appear to currently include claims specifically directed to these features. 

Election 2: Form of Inflatable Portions / Inflatable Engaging Portions
The application contains claims directed to more than one species of inflatable portion / inflatable engaging portion arrangement. The species are as follows: 
Species A (figs 3a – 3f), directed to embodiments comprising a single inflatable portion and two inflatable pipe or lumen engagement portions, the inflatable pipe or lumen engaging portions formed as separate elements and attached to the outer membrane of the single inflatable portion near a respective end. 
Species B (fig. 5), directed to embodiments comprising two inflatable portions connected by a flexible membrane with a radial port, and two inflatable pipe or lumen engagement portions, the inflatable pipe or lumen engaging portions formed as separate elements and attached to the outer membrane of a respective inflatable portion. 
Species C (not shown in figures), directed to embodiments wherein the inflatable pipe or lumen engagement portions are parts of the outer membrane. 

Applicant is required, in reply to this action, to elect a single species from each group to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
In view of the different elections above, applicant should ensure that the elected features from each group are compatible and result in a combined species which is fully supported by the application as originally filed. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims appear to be generic to the above listed species (i.e. not necessarily including potential unclaimed features recited in the specification):  1, 9, 10, 13, 14, 24 & 25. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The above listed groups lack unity of invention because even though the inventions of these groups require the technical feature of an inflatable stent comprising an inflatable portion having inner and outer membranes defining an annular space, the inner and outer membranes connected by a plurality of connecting members in the annular space and end caps at respective ends, wherein the inflatable portion is further provided with at least one inflatable pipe or lumen engaging portion that defines a second, larger diameter when inflated, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of at least Morris (US 9,179,921), Heagy et al. (US 2002/0033554), Bacher et al. (US 5,599,307) and/or Boal, Jr. (US 2003/0066844); each previously cited in applicant’s IDS filed 27 October 2020. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753